                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF CALIFORNIA



EDWARD SIMEON PITTMAN,                    1:18-cv-01316-DAD-GSA-PC

              Plaintiff,

       v.

DR. KAMEN, et al.,
                                          ORDER & WRIT OF HABEAS CORPUS
              Defendants.                 AD TESTIFICANDUM
                                     /

Edward Simeon Pittman, CDCR # V-51038, is necessary and material to a settlement
conference in this case on May 26, 2021, he is confined in Avenal State Prison (ASP), in
the custody of the Warden. In order to secure this inmate's attendance it is necessary that
a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce
the inmate before Magistrate Judge Jennifer L. Thurston, by Zoom video conference from
his place of confinement, on Wednesday, May 26, 2021 at 10:00 a.m.

                           ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above,
      until completion of the settlement conference or as ordered by the court. Zoom
      video conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this
      inmate and is ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on the
      Litigation Office at Avenal State Prison at (559) 386-2337 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be
      reported to Susan Hall, Courtroom Deputy, at shall@caed.uscourts.gov.


                                            1
               WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, ASP, P. O. Box 8, Avenal, California 93204:

WE COMMAND you to produce the inmate named above to appear
before Judge Thurston at the time and place above, by Zoom video
conference, until completion of the settlement conference or as ordered by
the court.

FURTHER, you have been ordered to notify the court of any change in
custody of the inmate and have been ordered to provide the new custodian
with a copy of this writ.


IT IS SO ORDERED.

   Dated:   April 27, 2021                        /s/ Gary S. Austin
                                            UNITED STATES MAGISTRATE JUDGE




                                            2
